Cutter, J.
(concurring) I concur in the result. I am convinced that the judge’s clear subsidiary findings concerning a complicated situation were justified by the evidence, and amply permit his significant conclusions: (a) that no false statements or misrepresentations of Mitchell or Ansin influenced the plaintiffs to sign the option agreements in August, 1968; (b) that no such misrepresentations were made; and (c) that the plaintiffs’ serious delay until late April, 1969, in pressing objections to the procedure used in August, 1968, was prejudicial to Ansin, and constituted laches barring the plaintiffs from relief.